         Case 1:20-cv-07331-PGG Document 20 Filed 08/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LYDIA TSCHOE,

                           Plaintiff,
                                                                   ORDER
             - against -

MONARCH RECOVERY MANAGEMENT,                                 20 Civ. 7331 (PGG)
INC.,

                           Defendant.

TZVI GOLDRING, individually and on
behalf of all others similarly situated,                     20 Civ. 7893 (PGG)

                           Plaintiff,

             - against -

MONARCH RECOVERY MANAGEMENT,
INC.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The following schedule will apply to Defendant Monarch Recovery Management,

Inc.’s motion for summary judgment in both cases, as well as Plaintiff Tzvi Goldring’s cross-

motion for summary judgment and motion for class certification:

               Defendant’s motion for summary judgment, Goldring’s cross-motion for

summary judgment, and Goldring’s motion for class certification are due September 9, 2021.

               Opposition briefs to each of the motions are due September 30, 2021.

               Replies are due October 7, 2021.
         Case 1:20-cv-07331-PGG Document 20 Filed 08/19/21 Page 2 of 2




               The conference in these matters, currently scheduled for August 19, 2021, is

adjourned sine die.

Dated: New York, New York
       August 19, 2021




                                               2
